    Case 2:20-cv-01165-ILRL-MBN Document 10 Filed 08/03/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA



HENRY JAMES, JR.                                               CIVIL ACTION

VERSUS                                                         NO. 20-1165

CANAL INSURANCE COMPANY,                                       SECTION: "B"(5)
ET AL.


                             ORDER AND REASONS

     Before the Court are plaintiff Henry James, Jr.’s motion to

remand (Rec. Doc. 6), plaintiff’s stipulation as to amount in

controversy (Rec. Doc. 8), and defendant Canal Insurance Company’s

“Memorandum of No Opposition to Motion to Remand” (Rec. Doc. 9).

     Plaintiff   filed   a    motion       to   remand   the    above-captioned

proceeding to state court on May 5, 2020. Rec. Doc. 6. On June 24,

2020 plaintiff stipulated that the total amount of damages claimed

in connection with the above-captioned proceeding does not exceed

$75,000, exclusive of judicial interest and recoverable costs.

Rec. Doc. 8. Defendant Canal Insurance Company subsequently filed

a memorandum stating that they do not oppose plaintiff’s motion,

because plaintiff “irrevocably stipulate[d] . . . that the total

amount of damages claimed, in connection with the above captioned

matter, past, present and/or future, does not exceed the sum or

value of $75,000, exclusive of judicial interest and recoverable

court costs.” Rec. Doc. 9 at 1. Accordingly,



                                       1
    Case 2:20-cv-01165-ILRL-MBN Document 10 Filed 08/03/20 Page 2 of 2



    IT IS ORDERED that plaintiff’s unopposed motion to remand

(Rec. Doc. 6) is GRANTED.

     New Orleans, Louisiana this 3rd day of August, 2020.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    2
